Opinión disidente del
Juez Asociado Señor Díaz Cruz
en la cual concurren los
Jueces Asociados Señores Rigau y Martín.
San Juan, Puerto Rico, a 14 de noviembre de 1974
La Reforma Judicial a que alude la opinión circulada tiene como motivación principal dar algún alivio a nuestra sociedad del implacable azote del crimen en nuestras calles y hogares. No creo que deba invocarse para justificar la absolución del apelante en este caso.
La transcripción de la evidencia demuestra que hubo sufi-ciente prueba de identificación y que la misma mereció crédito al juzgador. El policía ve al acusado venir de frente hacia él con un revólver en la mano, lo observa por un minuto y cuando el apelante se desvía para evadirlo lo persigue por varias calles del Caserío San José hasta que hubo de abandonar la persecución porque alguien le informó que en otro sitio ha caído una persona gravemente herida de bala. La observación por el policía, especialmente entrenado para retener la figura del identificado tiene lugar en buena visibilidad, a las 11:30 de la mañana. Trasmitida su descripción al C.I.C. se arrestó al apelante al día siguiente y el policía lo identificó en el cuartel al verlo. Habían transcurrido sólo 24 horas entre su primera observación y ésta. En Pueblo v. Gómez lucera, 97 D.P.R. 249 (1969), se sostuvo la identificación hecha dos días después del delito por mujeres cuya primera impresión de los asaltantes fue captada en crisis histérica, encañonadas y bajo amenaza de muerte.
Aparte de que la opinión recoge doctrinas muy difun-didas en nuestro medio, el caso en sí es sórdido y corriente; no mueve la conciencia hacia una reivindicación de nada. *18El acusado renunció al jurado, no presentó prueba de defensa alguna por lo que no controvirtió la del Estado, y para el juez sentenciador no fue acreedor ni siquiera al beneficio de sentencia concurrente pues como rara vez ocurre las impuso consecutivas. La impugnación de identificación es pura ca-listenia legalista del tipo que es capaz de derrotar la justicia hecha por el Juez Superior, si no se descubre su superficiali-dad.
Lo que el juez ponente llama signos de incredulidad en la prueba son todo lo contrario, circunstancia diaria y rutina de existencia en la subcultura de los nuevos vándalos a saber: un hombre corre por la calle con un revólver en la mano (hace algunos meses los autores de un asalto entraron a un hotel exhibiendo las armas largas de su oficio); corrió hacia el policía hasta que se dio cuenta de que éste era un agente de orden, entonces empezó a huir y de ahí la persecu-ción; la captura instantánea es demostración de diligencia por los agentes de orden público y reduce, no aumenta, el factor de error en la identificación; la prolongada perma-nencia (24 horas) en el sitio de los hechos se explica porque el acusado residía allí mismo en el Caserío San José, Edificio 7, Apartamento 301; y el uso continuado de la ropa (pantalón y boina gris y camisa amarilla de manga larga) es usanza común pues hay quien luce la combinación de su agrado hasta que se deshilacha encima.
La función trascendental de este Tribunal al mantener un régimen de derecho y de justo equilibrio entre los trans-gresores del orden social y el pueblo hostigado excluye nuestra intervención con detalles menores de evidencia para desautorizar nuestros jueces de primera instancia. La iden-tificación de criminales no ha de ser manejada por normas de laboratorio constitucional más allá del debido proceso de ley a que es acreedor tanto el delincuente como la sociedad que lo sufre.
Confirmaría la sentencia apelada.
*19—Cí-
en MOCIÓN DE RECONSIDERACIÓN
El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
San Juan, Puerto Rico, a 21 de enero de 1975
Hemos acogido la moción de reconsideración de la Procu-radora General fundada en los criterios mantenidos por la opinión disidente, y en riguroso ulterior examen de los hechos y del derecho aplicable, reconsideramos. Dos elementos princi-pales impulsan esta modificación de criterios: la confiabilidad de la identificación del acusado en este caso y la deferencia a la facultad estimativa de la prueba por el juez de instancia.
La rueda de detenidos, valioso método de identificación regulado hoy por la Regla 252 de Procedimiento Criminal, según estatuida por Ley Núm. 199 aprobada el 23 de julio de 1974, es un instrumento en reserva para usarse cuando la confusión, el correr del tiempo, la difícil percepción, el recuerdo tenue, la inseguridad del testigo, o cualquier otro factor en evaluación lógica enerve la razonable certeza exigida de quien señala al autor del delito. En United States v. Wade, 388 U.S. 218, transcurren más de seis meses entre el robo del banco por un desconocido con tiras de papel engomado a cada lado del rostro, y su arresto, y a pesar de ello el caso fue devuelto al tribunal de instancia para que determinara si la identificación por los testigos en corte abierta era admisible; igual disposición se tomó en Gilbert v. California, 388 U.S. 263, un caso de pena capital, refiriéndolo al tribunal del estado para que resolviera sobre la admisibilidad de la identificación en juicio; y en Stovall v. Denno, 388 U.S. 293, siguiendo el principio de que el debido proceso de ley es circunstancial y pragmático, se sostuvo la identificación del supuesto asesino obtenida por el medio más sugestivo imaginable que resume así la opinión del Juez Brennan: “La señora Behrendt [herida por el asal-*20tante que dio muerte a su esposo] estaba hospitalizada para cirugía en un esfuerzo por salvar su vida. La policía, sin dar oportunidad al sospechoso para obtener asistencia legal, hizo arreglos con el cirujano para que éste les permitiera traer al detenido a su cuarto de hospital al mediodía del 25 de agosto [el delito se cometió el 23 de agosto] que era el día siguiente a la operación quirúrgica. El sospechoso fue esposado a uno de cinco agentes de la policía, quienes acompañados de dos ayudantes del Fiscal de Distrito lo llevaron al hospital. El acusado era el único negro en la habitación. La señora Behrendt lo identificó desde su cama cuando uno de los policías le preguntó que si ese ‘era el hombre’ y luego que el acusado requerido por un policía repitió unas cuantas palabras para identificar su voz. En el juicio ninguno de los testigos pudo recordar las palabras usadas. La señora Behrendt y los policías declararon en el juicio sobre la identificación del acusado por ella en su cuarto de hospital y ella hizo una adicional identifi-cación de dicho individuo en plena corte.” Con esta identifica-ción se confirmó una sentencia de muerte.
Es en los hechos y doctrina de Wade, Gilbert, y Stovall, supra, que busca apoyo la decisión de Pueblo v. Gómez lucera, 97 D.P.R. 249 (1969), que no empece su tesis constitucional y su laudable preocupación con los riesgos de error en la identi-ficación, termina sosteniendo como válida y constitucional-mente aceptable la hecha por dos mujeres confrontadas en el hogar de una de ellas por dos ladrones, encañonadas por una pistola mientras una de ellas atendía su hijo pequeño, a pesar de que al igual que en Stovall, a los dos días la policía le presenta a las damas para identificación únicamente al sospe-choso Gómez Incera.
En el caso que nos ocupa la identificación se hizo por un policía que ve al acusado venir distraído y de frente hacia él con un revólver en la mano, lo observa por un minuto y cuando el apelante se desvía para evadirlo lo persigue por varias calles del caserío San José hasta que hubo de abandonar *21la persecución porque alguien le informó que en otro sitio ha caído una persona gravemente herida de bala. La observación por el policía, especialmente entrenado para retener la figura del identificado tiene lugar en buena visibilidad, a las 11:30 de la mañana. Trasmitida su descripción al Cuerpo de Investi-gación Criminal se arrestó al apelante al día siguiente y el policía lo identificó en el cuartel tan pronto lo vio. Habían transcurrido sólo 24 horas entre su primera observación y ésta. (1)
No consideramos que los 20 ó 25 minutos de terror a que estuvieron sometidas las mujeres en el caso Gómez lucera, estremecidas en su más honda fibra y afectadas en su discer-nimiento por los incontenibles reflejos de su instinto de con-servación (y que aun así pudieron señalar con certeza al acusado) sean mejor medida de confiabilidad que el minuto de sereno enfrentamiento y la subsiguiente persecución del sujeto por el policía en este caso que extendió la captación visual de la figura del acusado.
El juez de instancia concluyó que en la suma de circunstancias de este caso es confiable y digna de crédito la identificación del acusado,(2) por lo que resultaba de todo punto innecesario recurrir a la rueda de detenidos. Su apreciación sostenida por la prueba ha de ser estimada por este Tribunal. La identificación de criminales no está exenta de la sabia norma que detiene y restrinje la intervención de los tribunales de apelación frente a la mejor posición del juez de instancia para adjudicar credibilidad debiendo suplantar *22sus determinaciones únicamente cuando no estén sostenidas por la prueba. En la aplicación de ese principio no se puede depender de matices, tonalidades y esmeros y sí de la realidad esencial, del signo conocible que en el proceso racional conduce al juez de instancia a la determinación que satisface su con-ciencia de juzgador de otro hombre.
Con la misma energía que hemos despejado de obstáculos procesales el juicio pleno a que tiene derecho todo acusado, rechazamos la extremada elaboración académica de principios de derecho sobre el filo de la incidencia criminal que tiene a nuestro pueblo agobiado en angustioso clamor por un sistema de justicia que también proteja su derecho a la libertad, a la vida y a la propiedad.
Se dejan sin efecto nuestra opinión y sentencia de H de noviembre de 197J.

La sentencia apelada ha de ser confirmada.

El Juez Asociado, Señor Irizarry Yunqué, emitió opinión disidente en la cual concurren el Juez Presidente, Señor Trías Monge, y los Jueces Asociados, Señores Dávila y Cadilla Gino-rio. El Juez Asociado, Señor Negrón García, emitió un voto particular.
—O—

 En Pueblo v. Gómez lucera, citado, se sostuvo la identificación hecha dos días después de cometido el delito, por mujeres cuya primera impresión de los asaltantes fue captada en crisis histérica, encañonadas y bajo amenaza de muerte.


 Toda la doctrina constitucional queda supeditada a las realidades circunstanciales en la expresión del Tribunal Supremo de los Estados Uni-dos al efecto de que “la alegada violación del debido proceso en el curso de una confrontación [para identificar] depende de la totalidad de las circunstancias que la rodean.” Stovall v. Denno, 388 U.S. 293, 302.